Citation Nr: 1026211	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active military service from June 1968 to 
January 1971.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2010 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri 
awarded an initial noncompensable (0 percent) rating for 
hepatitis C.  

In June 2010, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge; a transcript of the 
hearing is of record.

The the issue of entitlement to service connection for chronic 
kidney failure has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Hepatitis C is not manifested by fatigue, malaise, and 
anorexia; nor by any incapacitating episodes having a total 
duration of at least one week with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.




CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis C 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim in 
August 2002.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in April and December 2003 and 
January 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in September 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was also provided in the January 2009 
letter.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records and post-service VA treatment records have been obtained 
and associated with his claims file.  The Veteran has also been 
provided with VA medical examinations performed in March 2004 and 
April 2009 to assess the current nature of his hepatitis C.  The 
Board finds the case is adequately developed for appellate 
review.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule is 
"considered adequate to compensate for considerable loss of 
working time from exacerbations proportionate" with the severity 
of the disability.  38 C.F.R. § 4.1.  To evaluate the severity of 
a particular disability, it is essential to consider its history.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

In this case, the Veteran is currently assigned a noncompensable 
disability rating for hepatitis C under 38 C.F.R. § 4.114,  
Diagnostic Code 7354.  

735
4
Hepatitis C (or non-A, non-B hepatitis):
Ratin
g

With serologic evidence of hepatitis C infection and 
the following signs and symptoms due to hepatitis C 
infection:


Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain)
100

Daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly
60
 
Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the 
past 12-month period
40
 
Daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-
month period
20
 
Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two 
weeks, during the past 12-month period
10
 
Nonsymptomatic
0 
Note (1): Evaluate sequelae, such as cirrhosis or malignancy of 
the liver, under an appropriate diagnostic code, but do not use 
the same signs and symptoms as the basis for evaluation under DC 
7354 and under a diagnostic code for sequelae. (See §4.14.)
Note (2): For purposes of evaluating conditions under diagnostic 
code 7354, "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment by a 
physician.
38 C.F.R. § 4.114, Diagnostic Code 7345 (2009).

Factual Background and Analysis

An August 2008 Board of Veterans' Appeals decision awarded the 
Veteran service connection for hepatitis C based on service 
treatment records reflecting that the Veteran was hospitalized 
for infectious hepatitis from December 7, 1970 to January 19, 
1971.  In May 2000, the Veteran was again diagnosed with 
hepatitis.  However, the virus was identified as hepatitis C.  

VA and private treatment records dated through April 2004 
indicate a history of hepatitis C and no complaints of fatigue, 
malaise, or anorexia. 

In a March 2004 VA examination report, the Veteran did not report 
fatigue, weakness, depression or anxiety because of his hepatitis 
C, but he stated he has had similar symptoms because of his other 
multiple problems including chronic pancreatitis, hypertension, 
diabetes, heroin and alcohol abuse, prostate cancer, and several 
other problems.  He did not report vomiting, hematemesis, or 
melena, and stated that he is currently not being treated for 
hepatitis C.  The examiner noted he had no symptoms attributable 
to liver disease.  As part of the VA examination in March 2004, 
the examiner reviewed the Veteran's claims file. According to the 
examiner, it could not be stated with certainty that the 
Veteran's in-service hepatitis was not hepatitis C.  The examiner 
noted that in 1970, when the veteran was originally hospitalized 
for hepatitis, the tests for determining whether a person was 
suffering from hepatitis C, as opposed to a different strain of 
hepatitis, were not available.  As such, any opinion that the 
Veteran's hepatitis C was not incurred in service, prior to the 
Veteran's potential exposure due to the above mentioned risk 
factors, would be based on nothing more than speculation.  The 
Board interpreted this opinion to mean that it was at least as 
likely as not that the veteran's hepatitis C was related to his 
military service. 

An August 2008 VA treatment record found no active liver disease. 

During an April 2009 VA examination, the Veteran complained of 
constant fatigue and malaise, but denied any nausea, vomiting, 
anorexia, or pain in the right upper quadrant or anywhere else.  
He reported a weight gain of three-to-five pounds in the last six 
months, and that his appetite was excellent.  He also denied any 
incapacitating episodes.  He reported that he worked as a 
caretaker at a transitional house and he has not taken any time 
off on sick leave in the last 12 months.  Upon examination, the 
examiner noted the liver was palpable one finger-breadth below 
the right costal margin and was firm.  The examiner referenced a 
liver function test dated in March 2007 which found hepatitis C 
by viral RNA titer was 892,720 units/mL.  The examiner also 
referenced a March 2009 complete blood count (CBC) and 
comprehensive metabolic profile which was unremarkable except for 
indicators of chronic renal insufficiency.  The diagnosis was 
chronic hepatitis C infection.  The examiner further noted that 
the Veteran was minimally impaired by his symptoms. 

In an August 2009 VA progress note, the Veteran complained of 
fatigue, but denied anorexia, abdominal pain, abdominal 
distension, edema or gastrointestinal bleeding. 

During his June 2010 video conference hearing, the Veteran 
reported fatigue, but denied any other ongoing symptoms.  He 
reported that he has on occasion thrown up, but that he did not 
know what caused that.  He indicated he had not been ordered to 
bed rest, and that he has lost 20 pounds in the past year.  The 
Veteran further indicated he was employed full time, and had not 
missed any time from work.  

The Board has considered the Veteran's hepatitis C in reference 
to Diagnostic Code 7354, but finds that the evidence of record 
does not support a compensable rating for the Veteran's service-
connected hepatitis C.  At no time does the evidence of record 
show that the Veteran has intermittent fatigue, malaise, and 
anorexia.  Nor does the evidence show that the Veteran has 
suffered from any incapacitating episodes of at least one week 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia (joint pain), and right upper quadrant pain.  
Rather, private treatment records, VA treatment records, and a VA 
examination reports dated through August 2009 reflect that the 
Veteran has consistently denied all of the above symptomatology, 
with the exception of fatigue.  Accordingly, the Veteran's claim 
for an initial compensable rating for his service-connected 
hepatitis C must be denied.

The Board acknowledges the Veteran and his representative's 
contentions that his hepatitis disability is more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on questions 
of medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

For all the foregoing reasons, the Board finds that there are no 
objective medical findings that would support the assignment of 
an initial compensable rating for the Veteran's hepatitis C.  
Therefore, entitlement to an increased rating for hepatitis C is 
not warranted.  The Board has considered additional staged 
ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted. Since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to this 
service-connected disorder that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
During both his April 2009 VA examination and his June 2010 
hearing, the Veteran denied any loss of time from work due to his 
service-connected disability, and no periods of hospitalization 
have been reported.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for hepatitis C is 
denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


